MORTON, District Judge.
A federal prohibition agent entered in the daytime the *585yard and buildings where the defendant carried on a junk business, without the knowledge of the defendant or, so far as appears, of any person representing the defendant. He discovered there alcohol illegally possessed. Thereupon he left, made affidavit to the facts which he had observed, and procured a search warrant on which a large amount of alcohol was seized.
The defendant moves that the warrant be quashed and the property returned, because the information on which the warrant was applied for was obtained by trespass on the officer’s part. In getting into the defendant’s premises the officer employed no fraud, asserted no claim or right to enter, and made no pretense of doing so under color of his office or his authority as an officer.
 The Fourth Amendment is designed to protect the individual against abuse of official authority. It covers cases where entry is illegally forced, or illegally obtained under color of authority, or by practicing fraud. Gouled v. U. S., 255 U. S. 298, 41 S. Ct. 261, 65 L. Ed. 647; Amos v. U. S., 255 U. S. 813, 41 S. Ct. 266, 65 L. Ed. 654. In the present case the entry was not obtained in any of these ways. The officer apparently wandered in without let or hindrance, looked around, and came out. It would be stretching the Amendment out of all reason to say that information so obtained cannot be used for the benefit of the Government. In U. S. v. Boasberg (D. C.) 283 F. 305, relied on by the deendant, the first entry was obtained by the improper use of a search warrant.
Motion denied.